UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7001



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT DION SAVOY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-90-398-A, CA-94-1179-AM)


Submitted:   November 19, 1998         Decided:     December 21, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Dion Savoy, Appellant Pro Se. Mark Joseph Hulkower, Herbert
W. Mondros, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia; Richard Joseph Pietrofeso, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Dion Savoy appeals the district court’s order denying

his motion filed under 28 U.S.C. § 2255 (1994) (current version at

28 U.S.C.A. § 2255 (West 1994 & Supp. 1998)).   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   United States v. Savoy, Nos. CR-90-398-A; CA-94-1179-AM

(E.D. Va. Aug. 5, 1996).   See Lindh v. Murphy, 521 U.S. 320 (1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2